COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Rainer Von Falkenhorst III v. George D. Ford. Jr. etal

Appellate case number:     01-20-00864-CV

Trial court case number: 2018-87891-7

Trial court:               55th District Court of Harris County

        Appellant tendered his brief on January 7, 2021, before the record was complete and thus,
before the brief was due. The Court received the brief at that time. On January 28, 2021, the
clerk’s record was filed.
       In reviewing the brief tendered by appellant, the Court has determined that it does not
comply with the form and substance requirements for briefs under Rules 9.4 and 38.1. See TEX.
R. APP. P. 9.4, 38.1. Accordingly, the Court strikes appellant’s brief and orders appellant to file a
revised brief including the following corrections: (1) The brief must be double-spaced; (2) The
brief must include citations to the record, both in the statement of facts and in the arguments
portions of the brief; (3) The brief must contain a clear and concise argument for all contentions
made. See TEX. R. APP. P. 9.4(d), 38.1(g), (i).
       Appellant’s amended brief shall be filed by March 9, 2021.
       It is so ORDERED.

Judge’s signature: ___/s/ Peter Kelly_____
                    Acting individually  Acting for the Court


Date: ___February 11, 2021____